Title: To John Adams from Patrick Henry, 20 May 1776
From: Henry, Patrick
To: Adams, John


     
      My dear Sir
      Wms.burgh May 20th. 1776
     
     Your Favor with the pamphlet came safe to hand. I am Exceedingly obliged to you for it, and I’m not without Hopes it may produce Good here, where there is among most of our opulent Familys, a strong Byass to Aristocrasy. I tell my Friends you are the Author. Upon that Supposition I have two Reasons for liking the Book. The Sentiments are precisely the same I have long since taken up, and they come recomended by you. Go on my dear Friend to assail the strong Holds of Tyranny. And in whatever Form Oppression may be found, may those Talents and that Firmness which have atcheived so much for America, be pointed against it.
     Before this reaches you the Resolution for finally separating from Britain will be handed to Congress by Coll. Nelson. I put up with it in the present Form, for the Sake of Unanimity. ’Tis not quite so pointed as I could wish. Excuse me for telling you of what I think of immense Importance. ’Tis to anticipate the Enemy at the French Court. The half of our Continent offered to France, may induce her to aid our Destruction, which she certainly has the Power to accomplish. I know the free Trade with all the States would be more beneficial to her, than any territorial possessions she might acquire. But pressed, allured, as she will be, but above all, ignorant of the great Things we mean to offer, may we not loose her? The Consequence is dreadfull. Excuse me again. The Confederacy. That must precede an open Declaration of Independency and foreign Alliances. Would it not be sufficient to confine it for the present to the Objects of Offensive and Defensive Nature, and a Guaranty of the respective Colonial Rights? If a minute Arrangement of Things is attempted, such as equal Representation &c. &c., you may split and divide, certainly will delay the French Alliance which with me is everything. The great Force in San. Domingo Martinique &c. is under the Guidance of some person in high office. Will not the Mississippi lead your Ambassadors thither most safely?
     Our Convention is now employed in the great Work of forming a Constitution. My most esteem’d republican Form has many and powerfull Enemys. A silly Thing published in Philadelphia by a native of Virginia has just made its appearance here, strongly recommended ’tis said by one of our delegates now with you, Braxton. His Reasonings upon and Distinction between private and public Virtue are weak shallow evasive, and the whole performance an Affront and Disgrace to this Country and by one Expression I suspect his Whiggism. Our Session will be very long. During which I cannot count upon one Coadjutor of Talents equal to the Task. Would to God you and your Sam Adams were here. It shall be my incessant study to so form our portrait of Government that a Kindred with New England may be discern’d in it. And if all your Excellencys cannot be preserved, yet I hope to retain so much of the Likeness, that posterity shall pronounce us descended from the same stock. I shall think perfection is obtain’d if we have your Approbation. I’m forced to conclude But first let me beg to be presented to my ever esteem’d S. Adams my Dear sir may God preserve you and give you every good Thing.
     
      P. Henry Jr.
     
     
      Will you and S.A. now and then write me.
     
    